DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 8-13, 15, 18-20 have been amended. Claims 6-7 and 16-17 have been cancelled.  Claims 21-24 are new.  Claims 1-5, 8-15 and 18-24 are pending. 

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  
Claim 1 recites “an actual health data set including actual EHR” in line 18.  For purposes of examination, “an actual health data set including actual EHR” will be interpreted as “an actual health data set including an actual EHR.”  Claims 11 and 20 are objected to for similar reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the at least one state transition machine" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the at least one state transition machine” will be construed as “the state transition machine.”  Claim 15 is rejected for similar reasons. 
Appropriate correction required. 

	
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered.
Rejections Based on 35 U.S.C. § 101
The section 101 rejection has been withdrawn in view of Applicant’s amendments.
Re2025Attorney Docket No. 317EP.001US01jections Based on 35 U.S.C. § 102
Applicant’s arguments are moot in view of the amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RACHELLE L REICHERT/Examiner, Art Unit 3686